Citation Nr: 1644185	
Decision Date: 11/22/16    Archive Date: 12/01/16

DOCKET NO.  15-03 618A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to service connection for a right thumb disability.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for a thoracolumbar spine disability.

4.  Entitlement to an initial rating higher than 30 percent for sinusitis.

5.  Entitlement to a higher disability rating for diabetes.

6.  Entitlement to a higher disability rating for prostate cancer.


REPRESENTATION

Appellant represented by:	Stephen T. Wenger, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty in the U.S. Navy from September 1960 to December 1981.

This appeal to the Board of Veterans' Appeals (Board) is from August 2009, January 2010, June 2010, and December 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.

In September 2016, the Veteran had a personal hearing before the undersigned VLJ.

In this decision, the Board is granting service connection for lumbar strain with degenerative changes.  The Board is granting a higher 50 percent rating for sinusitis, along with a separate 10 percent rating for occasional vertigo associated with his sinusitis.  

In regard to his claim for higher ratings for diabetes and for prostate cancer, the Board has added these claims for consideration.  After review of the claims file, the Board observed he filed a timely notice of disagreement (NOD) in August 2010, but that the Agency of Original Jurisdiction (AOJ) failed to readjudicate them in a statement of the case (SOC).  These claims, along with his claims of entitlement to service connection for a right thumb disability and a cervical spine disability, are 
REMANDED to the AOJ, as set forth below.


FINDINGS OF FACT

1.  In resolving all doubt in the Veteran's favor, his lumbar strain with degenerative changes is related to service.

2.  His sinusitis manifests with chronic daily headaches and painful sinuses, along with intermittent vertigo. 


CONCLUSIONS OF LAW

1.  The criteria are met for service connection for lumbar strain with degenerative changes.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The Veteran's symptoms more closely approximate the criteria for a 50 percent rating for sinusitis.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.97, DC 6513 (2015).  

3.  The criteria are met for a separate 10 percent rating for vertigo under DC 6204, peripheral vestibular disorders.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.87, DC 6204 (2015); Esteban v. Brown, 6 Vet. App. 259 (1994).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

As a threshold matter, the Board finds that VA has complied with its duty to assist in developing these claims.  38 C.F.R. § 3.159(c).  Relevant treatment records have been associated with the claims file, and he has been given VA examinations that are adequate for adjudication.  He has not alleged any prejudicial deficiencies or omissions in the development of this claim.  The Board notes that searches for his STRs have not been entirely successful.  He has been notified of this, and has provided copies of STRs that he had in his possession.  

Service connection

Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 
381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a) (2015).

The Veteran asserts that his low back has been painful since two incidents in service that led him to be hospitalized.  He reports that he was chipping paint off a ceiling while working in the shipyard, and began experiencing pain.  He was hospitalized for two weeks in 1967, and after that also treated by the medical corpsman.  He reports that he slipped and fell in the galley in 1967, leading to another hospitalization.  

The record confirms that he has lumbar strain with degenerative changes.  

His STRs show complaints for back pain in May 1972, July 1975, and at separation in December 1981.  He was not diagnosed with any chronic disabilities of the spine while in service.  His records do not document the above-described injuries, however, his records do confirm that he was hospitalized from February to April 1962 and again in January 1968.  A "buddy" of the Veteran provided a statement regarding the Veteran's 1962 injury.  The Board finds the evidence sufficient to establish incidents in service.

The remaining inquiry is whether there is a relationship between the current disability and the incidents in service.

The November 2014 VA examiner found a relationship less likely, as the medical evidence did not show continuity of symptoms since service.  The Board notes this is an inadequate basis, on its own, to deny service connection, as the medical evidence is not complete dating back to 1981.  His private treatment provider opined in a December 2009 treatment record that his back strain was chronic from service, as a result of the initial injury chipping paint.  

After review of the evidence, the Board finds the Veteran's statements regarding persistent pain since service probative.  Indeed, his private treatment provider found that the incident as reported was, as likely as not, the cause of his current disability.  At the very least, the evidence is in equipoise as to whether there is a relationship to service.  Under these circumstances, benefit of the doubt is resolved in the Veteran's favor, and service connection is granted.

Increased initial rating for sinusitis 

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes (DCs).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2015).  When a question arises as to which of two ratings applies under a particular DC, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Consideration must be given to increased evaluations under other potentially applicable DCs.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran's sinusitis is currently rated as 30 percent disabling under DC 6513, which pertains to chronic maxillary sinusitis.  Under this DC, a 30 percent rating is assigned for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment; or, more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is assigned for near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97, DC 6513.

The Board finds a 50 percent rating is warranted for the entire appeal period.  He has daily headaches and pain, and his sinuses are painful to the touch.  He has not had surgeries, however, his symptoms more closely approximate the criteria for a 50 percent because he has daily symptoms.  Accordingly, a 50 percent rating is warranted.  This is the highest rating permitted under this diagnostic code.

The Board notes that a December 2009 record shows the Veteran has intermittent vertigo, three to four times a year lasting several days at a time, which is attributed to his sinusitis.  These symptoms were also noted in June 2015.  These symptoms are not contemplated by the criteria for sinusitis.  When there are separate and distinct manifestations attributable to the same disability, those manifestations should be appropriately compensated. See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).  Accordingly, the Board finds that this evidence supports the assignment of a separate 10 percent rating for occasional dizziness under DC 6204, which pertains to peripheral vestibular disorders.  38 C.F.R. § 4.87, DC 6204.  The next higher rating is not warranted, as there is no evidence that he has dizziness accompanied by staggering.  Id.

The record does not show any other symptoms of his sinusitis that are not being compensated.  Esteban v. Brown, 6 Vet. App. 259 (1994).  There is no suggestion that it is an unusual or exceptional case, or that the rating schedule is inadequate to rate the Veteran's sinusitis.  Thun v. Peake, 22 Vet. App, 111 (2008).  Indeed, it has not been shown to have interfered with his employment or caused him to be hospitalized.  See 38 C.F.R. § 3.321(b)(1).  There is no suggestion that sinusitis combines with any of his other disabilities to produce an unusual disability picture.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for extraschedular consideration is not warranted.



ORDER

Service connection for lumbar strain with degenerative changes is granted.

An initial 50 percent rating is granted for sinusitis.

A separate initial 10 percent rating is granted under DC 6204 for symptoms analogous to those of peripheral vestibular disorders.


REMAND

The remaining claims require additional development.

In regard to the claims for higher ratings for diabetes and for prostate cancer, the Veteran filed a statement in August 2010 that expressed dissatisfaction with the ratings assigned.  This statement was received within the one-year appeal period of the August 2009 and January 2010 rating decisions that addressed these claims, and the Board therefore construes the statement as a NOD.  Where a NOD is filed but an SOC has not been issued, the Board must remand the claim to the agency of original jurisdiction so that an SOC may be issued.  Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, these claims are remanded for that purpose.  

In regard to his claim for service connection for his right thumb, the record must be developed.  He has asserted that he is diagnosed with arthritis of the right thumb, however, the record only contains X-rays of his left hand.  Indeed, the November 2014 VA examination was of the left thumb and not the right thumb.  Accordingly, an examination of the right thumb must be conducted for a diagnosis.  The Veteran shall also be given an opportunity to show that he has a diagnosis of the right thumb.

In regard to his claim for service connection for his neck, and updated VA examination must be conducted.  The November 2014 VA examiner diagnosed cervical strain, but only considered whether it was related to a cyst that was removed from the back of his neck, and not whether it is also related to the initial injury, caused by chipping paint off the ceiling.  The examiner also based the negative opinion on an absence of records showing chronicity since service, which is not an adequate basis to deny service connection, especially when the records are not complete.  Another VA examination must be conducted.  The Veteran shall also be given an opportunity to provide additional evidence.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue a statement of the case (SOC) to the Veteran, with a copy to his representative, addressing the claim for increased ratings for diabetes and for prostate cancer.  

The Veteran is advised that a timely substantive appeal will be necessary to perfect an appeal to the Board concerning this claim.  38 C.F.R. § 20.302(b).

2.  Contemporaneously with the above, ask the Veteran to identify all treatment he has received for his right thumb and for his neck, and make arrangements to obtain all records not already associated with the claims file.  Ensure that a complete record of VA treatment is associated with the claims file.

Advise the Veteran that evidence of a diagnosis of the right thumb is needed for his claim.

3.  Make an additional request for records of inpatient (hospital) treatment.  Records received in September 2016 show he received treatment at Great Lakes Hospital in January 1968.  Previous searches were only conducted for 1967.  Another search must be conducted.

4.  After receipt of all records, schedule the Veteran for an examination of the right thumb.  The examiner is asked to conduct all diagnostic testing, and provide a diagnosis.  The examiner is then asked whether it is as likely as not (50 percent or greater probability) that any right thumb diagnosis is related to service.  

The examiner is advised that his STRs are incomplete, and partly illegible.  Therefore, a lack of documentation is not dispositive of the claim.  As his separation examination in December 1981, he reported a history of breaking his thumb in 1964, which was not further commented on by the examining physician.  

The examiner is asked whether it is as likely as not that any diagnosis is related to the thumb fracture in service.  All opinions must be accompanying with explanatory rationale.

5.  Schedule an appropriate examination of the neck for an opinion on whether cervical strain, or any other diagnosis, is related to service.  

The examiner is advised that his STRs are incomplete, and partly illegible.  Therefore, a lack of documentation is not dispositive of the claim.  The Veteran has described an injury in service, caused by chipping paint on a ceiling for 10-hour days, that led to hospitalization.  The records do not show this injury, but do show that he was an inpatient from late February to early April 1962.  The Board has found that he was hospitalized for a spinal injury at this time, which has been found by other physicians to be the cause of his lumbar spine disability.  The record shows a later hospitalization in January 1968, which the Veteran has also asserted was related to his spine.

His STRs also show neck pain in May 1967, which was attributed to a whiplash injury. 

The examiner is asked whether it is as likely as not (50 percent or greater probability) that the Veteran's neck disability is related to the above incidents in service.  All opinions are to be accompanied by explanatory rationale.

6.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

7.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


